UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-1064



RYAN YOUNG,

                                               Plaintiff - Appellant,

          versus


HENDRICK MOTORSPORTS, INCORPORATED,

                                                Defendant - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:05-cv-00503)


Submitted:    July 23, 2007                 Decided:   August 15, 2007


Before NIEMEYER and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jenny L. Sharpe, Charlotte, North Carolina, for Appellant. John D.
Cole, Kelly S. Hughes, OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
P.C., Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ryan Young appeals the district court’s order granting

summary judgment in favor of Hendrick Motorsports, Inc. on his

retaliation claim brought pursuant to Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000).         We

have   reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district court

in its oral order announced from the bench.       See Young v. Hendrick

Motorsports, Inc., No. 3:05-cv-00503 (W.D.N.C. Dec. 21, 2006).          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                 - 2 -